NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                   Submitted July 22, 2016* 
                                    Decided July 25, 2016 
                                                
                                            Before 
 
                       DIANE P. WOOD, Chief Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
Nos. 15‐3665 & 16‐1207 
 
PATRICK THELEN,                                      Appeals from the United States District 
      Plaintiff‐Appellant,                           Court for the Southern District of 
                                                     Illinois. 
      v.                                              
                                                     No. 15‐cv‐116‐MJR 
JAMES CROSS, JR., et al.,                             
      Defendants‐Appellees.                          Michael J. Reagan, 
                                                     Chief Judge. 
                                                  

                                          O R D E R 

     Invoking  Bivens  v.  Six  Unknown  Named  Agents,  403  U.S.  388  (1971),  and  the 
Administrative Procedures Act, Patrick Thelen, a federal inmate, seeks damages on two 
claims. First he wants compensation for serving an allegedly unconstitutional sentence, 
even though courts have repeatedly rejected his collateral attacks. Second he argues that, 
by  not  providing  him  with  a  copy  of  the  Federal  Register,  the  warden  prevented  him 
                                                 
            * After examining the briefs and the record, we have concluded that oral argument 

is unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. 
P. 34(a)(2)(C). 
Nos. 15‐3665 & 16‐1207                                                                     Page 2 
 
from commenting on a proposed rule change. The district court dismissed the complaint 
at screening for failure to state a claim, see 28 U.S.C. § 1915A. These appeals are frivolous. 
Thelen may not seek damages for his sentence without first having it vacated through a 
proper  collateral  attack,  and  the  lack  of  a  copy  of  the  Federal  Register  produced  no 
cognizable injury. We therefore affirm the judgments.   
     We  start  with  the  claim  about  the  Federal  Register.  Thelen  alleges  that  because 
Warden  Cross  failed  to  get  him  a  complete  copy  of  the  Federal  Register,  the  warden 
deprived  him  of  a  chance  to  comment  on  a  proposed  amendment  to  the  Sentencing 
Guidelines.  The  amendment  lowered  the  base  offense  level  for  drug  offenses  such  as 
Thelen’s. Thelen speculates that, if he had received a chance to comment, the Sentencing 
Commission  might  have  reduced  the  base  offense  level  even  further.  The  warden’s 
failure,  Thelen  contends,  violated  his  rights  under  the  Administrative  Procedures  Act, 
5 U.S.C. §§ 551–59, and the Due Process Clause. 
     The district court correctly ruled that Thelen’s alleged lack of access to the Federal 
Register  did  not  state  a  claim  for  damages  against  the  warden  under  the  APA.  The 
Sentencing Commission is subject to the notice‐and‐comment requirements of 5 U.S.C. 
§ 553. See 28 U.S.C. § 994(x); Washington Legal Found. v. U.S. Sentencing Comm’n, 17 F.3d 
1446, 1450 (D.C. Cir. 1994); see also United States v. Maiello, 805 F.3d 992, 998 (11th Cir. 
2015); United States v. Tercero, 734 F.3d 979, 984 (9th Cir. 2013). Section 553 requires the 
Sentencing  Commission  to  publish  proposed  rule  changes  in  the  Federal  Register  and 
solicit comments from the public. But Thelen does not accuse the Sentencing Commission 
of disregarding the APA; rather, he complains that he was not personally provided notice 
about the proposed rule changes. He blames the warden—a person working for another 
agency, the Bureau of Prisons—for not providing the notice. The APA, however, does not 
obligate one agency to give notice of the proposed rule changes of another agency; notice 
by the promulgating agency suffices. 5 U.S.C. §§ 551–53. In any event, the APA does not 
authorize damages against a representative, such as the warden, of an agency. 5 U.S.C. 
§ 702;  Veluchamy  v.  F.D.I.C.,  706  F.3d  810,  815  (7th  Cir.  2013);  City  of  Evansville,  Ind.  v. 
Kentucky Liquid Recycling, Inc., 604 F.2d 1008, 1014 (7th Cir. 1979).
    Thelen fares no better under his due process theory. We may assume that he could 
not comment on the proposed amendments without a copy of the Federal Register. The 
problem is that he suffered no loss of liberty. Any changes to the guidelines, even the 
ones Thelen wanted to advocate, could only restore his liberty by giving him a chance to 
reduce  his  sentence;  no  changes  could  (or  did)  retroactively  increase  his  sentence. 
See Weaver v. Graham, 450 U.S. 24, 28–29 (1981) (ex post facto clause prohibits government 
from  enacting  any  law  that  retrospectively  imposes  greater  punishment  than  that 
Nos. 15‐3665 & 16‐1207                                                                   Page 3 
 
assigned by law when offense occurred); United States v. Diggs, 768 F.3d 643, 645–46 (7th 
Cir. 2014) (same); see also Dillon v. United States, 560 U.S. 817, 828 (2010) (no constitutional 
right to reduced punishment for past crime). Thus the warden did not deny him liberty 
without due process.   
     We turn to Thelen’s second claim. He argues that recent cases have undermined his 
1997 convictions and sentence for drug crimes. He seeks damages from Warden Cross, 
the director of the Bureau of Prisons, and the Attorney General because they have not 
endeavored to shorten his incarceration. This is a meritless contention. While 18 U.S.C. 
§ 3582(c)(2) gives the director of the Bureau of Prisons discretion to ask the district court 
for  a  sentence  reduction,  there  is  no  authority  requiring  any  of  these  defendants  to 
advocate for a reduction in an inmate’s sentence. In any event, any claim for damages is 
premature.  Before  Thelen  can  seek  damages  under  a  claim  (such  as  this  one)  that,  if 
successful,  would  necessarily  imply  that  his  incarceration  is  invalid,  he  must  first 
successfully obtain collateral relief from his conviction and sentence, such as through a 
motion under 28 U.S.C. § 2255. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). Thelen 
has  tried  and  failed  to  obtain  such  relief.  In  addition  to  two  motions  under  28  U.S.C. 
§ 2255,  he  has  challenged  his  sentence  five  times  under  28  U.S.C.  § 2241;  courts  have 
dismissed all challenges. See Thelen v. United States, 131 F. App’x 61 (6th Cir. 2005); Thelen 
v. Oklahoma, 396 F. App’x 489 (10th Cir. 2010); In re Thelen, No. 10‐2317 (6th Cir. 2011); 
see also  Thelen  v.  Sherrod,  No. 10‐cv‐418‐MJR  (S.D.  Ill.  Sept.  7,  2010);  Thelen  v.  Cross, 
No. 10‐3268 (7th Cir. July 11, 2011); Thelen v. Cross, No. 14‐1298 (7th Cir. April 10, 2014); 
Thelen v. Cross, No. 14‐3434 (7th Cir. Mar. 24, 2015); Thelen v. Cross, No. 14‐cv‐247‐DRH 
(S.D. Ill. Mar. 24, 2014). Thelen has also filed a motion to reduce his sentence under 18 
U.S.C. § 3582(c)(2), and a federal defender recently was appointed to assist him. United 
States v. Thelen, No. 97‐cr‐20015‐RHC (E.D. Mich. 1997), ECF Nos. 132, 137. 
     This appeal is frivolous. We have previously warned Thelen that pursuing frivolous 
litigation may result in monetary fines or a filing bar. See Thelen v. Cross, No. 14‐3434 (7th 
Cir. Mar. 24, 2015) (“We caution Thelen that submitting frivolous papers to this court will 
result  in  a  fine.  Alexander  v.  United  States,  121  F.3d  312,  315  (7th  Cir.  1997)”).  He  has 
ignored that warning. Therefore, in addition to receiving a strike for filing this appeal, 
see 28 U.S.C. § 1915(g), we order Thelen to pay a sanction of $500; until he pays that fine, 
the clerks of the federal courts of this circuit are hereby ORDERED, as provided in Support 
Systems International, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995), to return unfiled any papers 
in civil litigation that Thelen submits to these courts. 
    AFFIRMED.